Citation Nr: 1215846	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  05-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities including as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from July 1961 to July 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2009, the Board remanded the claim for further development. 

In September 2010, the Board denied service connection for bilateral peripheral neuropathy of the upper and lower extremities.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2011, the Court vacated the Board's decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served as a U.S. Army food service specialist and retired at the rank of Master Sergeant.  He contends that he developed peripheral neuropathy of the upper and lower extremities in service as a result of exposure to herbicides or as secondary to service-connected bilateral varicose veins of the legs.  

Service personnel records showed that the Veteran served in Korea near the Demilitarized Zone in 1968 and 1969 and for a period of 18 days in the Republic of Vietnam in October 1971.   He is presumed to have been exposed to herbicide. 

In a May 2006 RO hearing, the Veteran stated that he had symptoms of numbness, tingling, and burning sensations in his extremities that started in 1970 soon after his service in Korea but that physicians diagnosed the symptoms as related to varicose veins of the legs.  The Veteran acknowledged that up to the time of his hearing, none of his medical care providers had diagnosed peripheral neuropathy.  

Service treatment records from July 1970 to May 1982 are silent for any symptoms of numbness, tingling, burning, or weakness of the extremities.  In May 1970, the Veteran sustained a serious laceration to his right leg.  He was hospitalized for two months.  The attending physician noted that there was no nerve involvement.  No symptoms of peripheral neuropathy were noted at that time.  In a June 1973 reenlistment physical examination medical history questionnaire, the Veteran denied any symptoms of neuritis or paralysis and did not report any symptoms other than a history of the leg injury.  The examiner noted no neurologic abnormalities.  No neurologic abnormalities were reported by the Veteran or noted by a physician on a May 1982 retirement examination.  

In the May 2006 RO hearing, the Veteran stated that he sought treatment from a private physician in 1983 and 1984 for numbness and tingling of the extremities.  He stated that he attempted to obtain records of that treatment but that they were no longer available.  Records of inpatient care at a private hospital were obtained.  These records showed that the Veteran was diagnosed with venous insufficiency of the lower legs and that he underwent venous stripping of the right and left legs in July 1986 and July 1988, respectively.  Records of outpatient treatment by a private primary care physician from June 1995 to December 2006 showed continued monitoring and care for varicose veins of the legs but were silent for any neurological symptoms of the upper or lower extremities. 

VA primary care records from July 2002 to April 2010 show on-going monitoring of varicose veins but are silent for any neurological symptoms of the extremities.  The Veteran received a comprehensive general examination approximately every six months.  Clinicians noted no loss of muscle tone or sensory deficits of the upper extremities.  Examiners performed compensation and pension examinations of the varicose veins in April 2004 and November 2005 noting some edema but no neurological symptoms.  The adjudicative records showed that the RO granted service connection and a 20 percent rating each for varicose veins of the right and left legs.  

In a June 2006 letter, the Veteran reported that he experienced severe symptoms of peripheral neuropathy but did not describe the symptoms in detail.  

In May 2009, the Board remanded the claim to obtain additional VA or private treatment records and a VA examination to determine whether the Veteran has peripheral neuropathy, and if so, whether it is in any way related to service, to include as caused or aggravated by his service-connected varicose veins.  The examiner was requested to determine whether the Veteran has peripheral neuropathy, and if so, whether it is at least as likely as not that such disorder: (a) had its onset during service; (b) was manifested to a compensable degree during the first post-service year; or (c) is otherwise related to service (including due to service-connected varicose veins, or aggravated by varicose veins).  The examiner was requested to provide a complete rationale for any opinion.  
  
In February 2010, a VA physician noted a review of the claims file and the Veteran's report of burning and itching pain in the legs, more severe on the left, and extending to the feet and toes.  The Veteran reported numbness of the feet and ankles up to the knee.  The Veteran also reported an urge to move his legs when at rest and that he experienced these symptoms for the previous two or three years.  The physician noted that the Veteran attributed the symptoms to his varicose veins and that the Veteran was not diabetic.  On examination, the physician noted some sensory deficits below the knees.  The Veteran did not report, nor did the physician note, any neurologic symptoms of the upper extremities.  In a March 2010 addendum, the physician noted the results of nerve conduction testing that confirmed that the Veteran had polyneuropathy of the lower extremities.  The physician concluded that the cause was unknown but that the disorder was less likely than not related to military service.    
  
In a May 2010 statement, the Veteran noted that he continued to experience pain and numbness of the legs and that his physicians only treated varicose veins.  He contended that his varicose vein and neuropathy symptoms are the same and he attributed the symptoms (pain, numbness, and "other") to varicose veins.  He did not address symptoms of the upper extremities. 

In September 2010, the Board denied presumptive service connection based on exposure to herbicide because the Veteran was not diagnosed with acute or subacute peripheral transient neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset. 

The Board denied direct service connection for polyneuropathy of the upper extremities because there was no credible medical evidence of a diagnosis of peripheral neuropathy of the upper extremities anywhere in the file.  Although the physician did not specifically reject a diagnosis for the upper extremities, the Veteran has never reported upper extremity symptoms to any medical provider including the physician and thus the physician had no reason to comment on, or perform any clinical investigation.  

The Board denied direct service connection for polyneuropathy of the lower extremities.  All records of private and VA care after service up to 2010 were silent for any neurologic symptoms of the extremities.  The Board concluded that the Veteran's July 2005 statement that he experienced severe symptoms at that time was not credible because he did not report upper or lower symptoms in any encounter with private or VA primary care providers for over twenty years prior to the VA examination in 2010, when he reported that he had experienced only lower leg symptoms for the previous two to three years.  Nerve conduction testing in February 2010 did support a diagnosis of polyneuropathy in the lower extremities and therefore the lower extremity disorder first manifested not earlier than 2005 to 2007, many years after service.  Although the VA physician in 2010 did not articulate a rationale in the same paragraph as his "impression" that the disorder was not related to service, the Board concluded from the context of his report that the delayed onset of the disorder was the only factor that he noted relevant to the basis of his opinion.  The physician noted a review of the claims file and therefore was aware of the time and nature of the Veteran's service and the absence of any earlier record of symptoms or treatment for peripheral neuropathy.  The physician specifically noted the Veteran's service-connected and prominent varicose veins and the Veteran's contention that his neuropathy was attributed to varicose veins.  Moreover, the physician concluded in his addendum that the polyneuropathy of the lower extremities was from an unknown cause.  As he was aware of the onset after service and the absence of events in service, whatever the cause, it was not related to service.   

In the September 2011 Joint Motion for Remand, the parties concluded that the September 2010 examination was inadequate.  The parties cited Stefl v. Nicholson, 21 Vet. App. 120 (2007) for the principle that an adequate examination must be based on consideration of the appellant's prior medical history and examinations.  However, the parties did not indicate why the examiner's review of the claims file and summary of the history fell short of satisfying this criterion.  The parties cited Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) for the principle that a medical report or opinion is not entitled to any weight if it contains only data and conclusions [without reasoning or rationale]."   The parties found this portion of the February 2010 VA examination inadequate for three reasons.  (The parties made no mention of the March 2010 addendum ) 

First, the examiner failed to address whether the Veteran had bilateral peripheral neuropathy of the upper extremities, notwithstanding the physician's review of the claims file, summary of the medical history, the absence of any prior medical treatment for the upper extremities, and the absence of any reported upper extremity symptoms at the time of the examination.  Second, the examiner failed to address whether lower leg neuropathy was secondary to varicose veins, notwithstanding the examiners noted awareness of the treatment for this disorder, the Veteran's contentions, and the examiners conclusions that the neuropathy was not related to service and was of unknown cause.  Third, the examiner failed to provide a rationale for his opinion, notwithstanding his discussion of the history during and after service, dates of onset of symptoms, and post-testing notation that the cause was unknown.  

In the Joint Motion, the parties ordered that an adequate examination be performed and specified the questions to be posed to the examiner.  As such, the Board has no discretion and must remand this matter for compliance with the Court's September 2011 order granting the parties' Joint Motion for Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  The parties' questions are included in the Remand instructions below.  

To assist the examiner, the Board provides the following regulatory information on determining the compensable degree of disability for paralysis of the peripheral nerves.  The words "mild," "moderate," and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a (2011).   In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.   When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Accordingly, the case is REMANDED for the following action:

1.   Request all records of VA medical care since April 2010 and associate any records received with the claims file. 

2.  Schedule the Veteran for a VA examination of the upper and lower extremity peripheral nerves by the physician who performed the February and March 2010 examinations and addendum, if available, or by another qualified examiner.  Request that the physician or examiner review the claims file including but not limited to the service treatment records, lay statements, and examination reports discussed above and note the review of the claims file in the examination report.  

a.  Request that the examiner note all current symptoms reported by the Veteran during the examination and provide a diagnosis and evaluation of the Veteran's bilateral upper and lower extremity neuropathy, if present.  The examiner must order and evaluation any diagnostic testing if deemed necessary to support a diagnosis and opinion.  

b.  If the examiner diagnoses peripheral neuropathy in any extremity, request that the examiner provide an opinion with detailed explanations immediately following the conclusion in answer to the following questions: 

(1) Is the diagnosed peripheral neuropathy etiologically related to any aspect of service including to exposure to Agent Orange; 

(2) Is the diagnosed peripheral neuropathy caused or aggravated by service-connected bilateral varicose veins of the legs; 

(3) Were the Veteran's symptoms of numbness, weakness, and burning of the legs misdiagnosed as associated with varicose veins rather than peripheral neuropathy and if so, when did the neuropathy first manifest; 

(4)  Do the symptoms of diagnosed peripheral neuropathy overlap the symptoms of varicose veins, or can the Veteran's extremity symptoms be separately attributable to each disorder; and  

(5) Did the diagnosed peripheral neuropathy manifest to a compensable degree during the first post-service year?  The examiner must specify the affected nerve or nerve group and refer to the degree of incomplete or complete paralysis of 38 C.F.R. § 4.124a provided above. 

c.  If an opinion cannot be provided without speculation, the examiner must provide a detailed explanation why an opinion is not possible such as insufficient historical information, insufficient current clinical information, shortfalls in the current state of medical knowledge, or lack of knowledge or experience of the examiner.  

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for bilateral upper and lower peripheral neuropathy.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his  claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


